Townsend, J.
This adoption case came to this court by bill of exceptions from the Superior Court of DeKalb County, assigning error on the judgment of that court overruling and dismissing objections of the natural parents to the adoption of the infant by foster parents who had had custody of said infant from birth until the time of the final hearing-under adoption agreements signed by both parents, and under an order of.temporary custody in this case dated November 27, 1953. The objections were filed May 24, 1954, and came on for hearing August 3, 1954. The objectors failed to show any legal cause for opposing the final order of adoption other than a change of mind on their part and a desire to take back their baby, coupled with the circumstance of their subsequent marriage to each other which removed the difficulties they had previously felt prevented them from acknowledging the child as their own.
This court certified to the Supreme Court the following question based on these facts: “In an adoption proceeding where the consent of the natural mother in the case of an illegitimate child, or the natural parents in the case of a legitimate child, as provided in Code (Ann. Supp.) §§ 74-403, 74-405, has once been freely and voluntarily given, may such consent be *548revoked by the natural parent or parents as a matter of right at any time prior to the final decree of adoption, or, in order to revoke such consent, must some sufficient legal reason be shown therefor?” To this question the Supreme Court replied (Wheeler v. Howard, 211 Ga. 596, 87 S. E. 2d 377) that parents thus consenting may, without showing any cause, withdraw such consent at any time before the final judgment of adoption.
Decided July 13, 1955
Rehearing denied July 25, 1955.
Iierbig, Rich & Smith, for plaintiffs in error.
Marvin G. Russell, Turner Paschall, contra.
Accordingly, the trial court erred in overruling the objections of the natural parents, which objections showed that they were withdrawing their consent to the adoption prior to the final order in said case, and in granting the prayers of the petition for permanent adoption.

Judgment reversed.


Gardner, P. J., and Carlisle, J., concur.